459 F.2d 1389
UNITED STATES of America, Plaintiff-Appellee,v.Phillip Lee PETERSON, Defendant-Appellant.
No. 72-1091.
United States Court of Appeals,Ninth Circuit.
May 23, 1972.

Charles Robinowitz, Portland, Or., for defendant-appellant.
Sidney I. Lezak, U. S. Atty., Jack C. Wong, Asst. U. S. Atty., Portland, Or., for plaintiff-appellee.
Before CHAMBERS, ELY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The appellant, convicted of bank robbery and sentenced under the Youth Corrections Act, appeals.  Neither of his two contentions are meritorious.


2
The District Court did not abuse its discretion in denying a requested continuance and, since the prosecution produced testimony that Peterson participated in a conversation in which the robbery was planned, the evidence was sufficient to support the judgment of conviction.


3
Affirmed.